Appeal by plaintiffs, husband and wife, in an action for damages for personal injuries, property damage and expenses and loss of services by the husband, and for damages for personal injuries by the wife, from a judgment dismissing their complaint. The dismissal was had at the close of plaintiffs’ proofs on .a trial before the court and a jury. Judgment reversed on the law and new trial granted, with costs to appellants to abide the event. The plaintiffs’ proofs established a ease prima facie. Questions of fact existed for determination by the jury. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.